Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 05/06/2022 in reply to the Office action of 03/30/2022 has been entered. Claims 1, 3, 5, 7 and 9 are amended. Claim 8 is cancelled. 

Claims 1-7 and 9 are pending and examined. 

Withdrawn Objections and Rejections
The objections to claims 1-9 and to the specification are withdrawn in view of Applicant’s amendment to the claims  and to the specification. The objection to the drawings has been withdrawn in view of Applicant’s amendment to the drawings and drawing descriptions.
Claim Rejections - 35 USC § 112

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is repeated in-part for the reasons of record as set forth in the last Office action 03/30/2022. Applicant’s arguments filed 05/06/2022 have been fully considered but are not found persuasive.  
The claims remain indefinite for reciting steps and products within a step that are confusing and generally narrative and do not conform with current US method claim format.  The claims are replete with indefinite words as discussed below. 
Claim 1(a) as amended recite “selecting parent combinations from multiple candidate parental combinations, wherein the two parents in the parental combinations contain at least one high-quality related protein, selecting parent combinations comprises performing protein-level identification and molecular-level identification, and selecting any parent in the combination that contain at least one high quality- associated protein”. The “performing protein-level identification” and “molecular-level identification” are not method steps. Neither the instant specification nor the prior art define the phrases. The “high-quality related protein” and “high-quality associated protein” are also not defined in the specification and the phrases are not art recognized. Therefore, what is encompassed by the “performing protein-level identification”, “molecular-level identification”, “high-quality related protein”, and  “high-quality associated protein” is unknown. The amendment to claim 1 (a) recites “the molecular-level identification is to amplify the- high- quality associated protein with a molecular…” is not a method step and what is required for protection is unclear.
Steps (b) and (c ) of claim 1 remains indefinite because the metes and bounds of the step of selecting parental combination in claim 1(a) is unclear as discussed above. Steps (d )-(l) of claim 1 remain indefinite because “a high-yield control variety” and “high yield control” are not defined in the specification and the traits listed in the subsections of  steps (f), (h), (j) and (l)  such as a wheat plant having a “peak time of the mixograph in the mixing characteristics identification that is not less than 2 minutes, and the 8-minute band width“, a wheat plant having “high quality associated protein”, a wheat plant having “the number of ears per mu is greater than or equal to the high- quality control or equal to high-yield control”, a wheat plant having “high quality-associated protein”, a wheat plant having “the dough stability time is not less than 8 minutes, and the bread score is not less than 80”;   are not art recognized terms and the specification fails to shed light on. At step (h), it is unclear if the protein content is 13% of the total plant protein content or 13% of the grain protein content or 13% of the protein of another part of the plant? Furthermore, claim 1 lacks clear method steps and also lacks order in the selection and identification steps.  
Claim 2 remains rejected as it does not obviate the rejection to claim 1.
Claim 3 is confusing because “wherein; selecting parent combinations having a single plant contains a high-quality-associated protein that have passed the molecular-level identification; the protein-level identification is to detect the molecular weight of the high-quality associated protein by SDS electrophoresis” does not make sense. Also, the limitation “a high-quality-associated protein that have passed the molecular-level identification” is not defined in the specification and is not art-recognized phrase. 
Claim  4 remains rejected because “high-yield regional trial control variety in a local what area” and “high-quality regional trial control variety in a local wheat area” are not defined in the specification and are art-recognized phrases. Therefore, the metes and bounds of the claim is unclear. Dependent claims 5-7 and 9 do not obviate the rejection to claim 1, therefore, are included in the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites” wherein the high-quality-associated protein is any one of glutenin subunit 1, glutenin subunits 7+8 and glutenin subunits 5+10”. However, parent claim 1 already recites glutenin subunit 7+8, and does not recite glutenin 1 and glutenin 5+10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of breeding wheat by hybridizing a wheat plant of the parental line Ji 954072 with a wheat plant of the parental Jinan 17 or Jimai 19 to produce hybrid grains for further breeding and selection, does not reasonably provide enablement for a method for breeding target wheat varieties with both improved yield and any trait quality.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection is repeated for the reasons of record as set forth in the last Office action of 03/30/2022. Applicant’s arguments filed 05/06/2022 have been considered but are not deemed persuasive. 
Applicant argues that the specification provides guidance for wheat breeding method for improving yield and quality by employing the two parental combinations of wheat Ji 954072 with wheat Jinan 17, and Ji 954072 with Jimai 19,  and the wheat Jimai 22 as the high-yield control and Jinan 17 as the high-quality control. Applicant also argues that the instant specification provides guidance  on identification and selection of the parental lines required for the claimed method by performing protein-level identification and molecular-level identification on multiple parental combinations. Applicant refers to pages 7-8 and 13-15 to support this position. These are not found persuasive for the following reasons: firstly, the instant claims are not limited to use of the parental combinations of wheat Ji 954072 with wheat Jinan 17, and Ji 954072 with Jimai 19 but requires the use of multitude of parental combinations in the breeding of wheat plants for improving yield with any quality trait including high quality proteins  and all the other traits listed in claims 1, 3 and 5. The specification provides limited guidance regarding selection and identification of the multitude of parent combinations required by the claimed method. Secondly, pages 7-8 of the specification only provides detection of glutenin subunits 1, 7+9 and 5+10 in specific wheat varieties and the genomic DNA analysis of leaf tissues from varieties Jinan 17, Jimai 19, and Ji 954072 with Dx5 and By8 molecular markers of the glutenins 5+10 HMW and 7+8 HMW of the prior art as shown in Table 1. However, the instant claims are not directed to the identification of glutenin subunits in wheat. Thirdly, the specification does not provide guidance regarding the availability or the obtention of sufficient number of the parental wheat plants that can be used in the parental combinations for the claimed method. The specification is silent regarding the identification of the genotypes of wheat parents required by the claimed method. The specification provides the use of line Ji 954072 as the female parent with male parent line Jinan 17 or Jimai 19 in the breeding of hybrid wheat. However, the availability of even the exemplified wheat line Ji 954072, Jinan 17 and Jimai 19 is unknown. The specification (on page 7) states that what variety Jinan 17and Jimai 19 are sold by Shandoong Luyan Agriculture Co. However, a search of the prior art does not indicate that the wheat lines Ji 954072, Jinan 17 and Jimai 19 are publicly available or are for sale. Fourthly, the claims require simultaneously improving wheat grain yield with multiple traits including protein quality, winter freezing injury and disease resistance. However, the state of the art as evidenced by Thorwarth et al (2018) is that simultaneously improving yield and a single quality trait is difficult and not feasible to achieve. Thorwarth et al state that improving both grain yield and protein content in hybrid wheat is important in the breeding wheat for bread-making quality but their combination is challenging due to a tight negative correlation between grain yield and protein content. Thorwarth et al has specifically worked on 15 male lines and 120 female lines and produced 1604 hybrids by crossing the 135 lines and also included 10 commercial lines as controls. Thorwarth et al data on Table 2 show improved grain yield but negative heterosis for protein content. Therefore, the claimed method cannot be practiced absent availability of wheat parental lines suitable for the production of wheat varieties having both yield and a multitude of quality traits. Finally, no molecular markers for grain yield, disease resistance, lodging, winter freezing injury, and dough stability are disclosed or known in the art for wheat. 
The 35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. ”[T]o be enabling, the specification..., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561,27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999). In the instant case, although the level of skill in the art of molecular biology is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
 Given the scope of the claims encompassing unlimited number of wheat parental combinations of unknown genotype in breeding; the nature of the invention which; the  state of the art regarding the unpredictability in the breeding of wheat hybrid having combination of high yield and a high quality trait as discussed above; the limited guidance and working examples provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention as broadly claimed.  
Therefore, for all the reasons discussed above and in the last Office action, the rejection is proper and maintained.
Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhonghu et al (CN103773883, published 05/07/2014; with English translation) teach a method of using gene markers DX5, By8, 1BL/1RS and Pp018 in molecular marker assisted breeding of wheat for excellent quality and/or high-yield wheat variety and use of specific primers.

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662

/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662